Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 1 of 55 PageID #: 2404




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  802 SYSTEMS INC.,                               §
                                                  §
              Plaintiff,                          §
                                                  §
  v.                                              §         Case No. 2:20-cv-00315-JRG-RSP
                                                  §
  CISCO SYSTEMS, INC.,                            §
                                                  §
              Defendant.                          §

                  CLAIM CONSTRUCTION MEMORANDUM AND ORDER

         On July 27, 2021, the Court held a hearing to determine the proper construction of

  disputed terms in United States Patents No. 7,013,482 (“’482 Patent”), 7,031,267 (“’267

  Patent”), and 8,458,784 (“’784 Patent”). Before the Court is the Opening Claim Construction

  Brief (Dkt. No. 49) filed by Plaintiff 802 Systems Inc. (“Plaintiff” or “802 Systems”), the

  Responsive Claim Construction Brief (Dkt. No. 53) filed by Defendant Cisco Systems, Inc.

  (“Defendant” or “Cisco”), and Plaintiff’s reply (Dkt. No. 54). Further before the Court are the

  parties’ joint claim construction charts filed pursuant to Local Patent Rule (“P.R.”) 4-3 (Dkt. No.

  45-1) and P.R. 4-5(d) (Dkt. No. 55-1). Having reviewed the arguments made by the parties at

  the hearing and in their claim construction briefing, having considered the intrinsic evidence, and

  having made subsidiary factual findings about the extrinsic evidence, the Court hereby issues this

  Claim Construction Memorandum and Order. See Phillips v. AWH Corp., 415 F.3d 1303, 1314

  (Fed. Cir. 2005) (en banc); Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).




                                                  1
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 2 of 55 PageID #: 2405




                                                             Table of Contents

  I. BACKGROUND ....................................................................................................................... 2
  II. LEGAL PRINCIPLES ........................................................................................................... 4
  III. AGREED TERMS................................................................................................................. 7
  IV. DISPUTED TERMS .............................................................................................................. 7
     1. “programmable logic device” ................................................................................................ 7
     2. “programmable logic circuit” .............................................................................................. 14
     3. “the packet is selectively altered to be invalid,” “the packet is selectively altered . . . to
         be invalid,” and “selectively alter the packet to be invalid” ............................................... 15
     4. “selectively altering the end portion of the packet” and “an end portion of the packet is
         selectively altered” .............................................................................................................. 21
     5. “if a determination has not been made . . . by the time the end portion of the packet is
         received” ............................................................................................................................. 24
     6. “wherein the packet is selectively altered to be invalid if a determination has not been
         made as to whether the packet is valid or invalid by the time the end portion of the
         packet is received” .............................................................................................................. 35
     7. “as [a / the] packet is being received and transmitted between the first and second
         interface circuits” and “while the packet is being received and transmitted between the
         first and second interface circuits”...................................................................................... 37
     8. “in parallel with the step of receiving and transmitting the packet,” “in parallel with the
         receiving and transmitting of the packet,” and “in parallel with the packet being
         received and transmitted between the first and second interface circuits” ......................... 42
     9. “stateful” .............................................................................................................................. 44
     10. “valid” and “invalid” ......................................................................................................... 48
  V. CONCLUSION...................................................................................................................... 54
  APPENDIX A .............................................................................................................................. 55




                                                           I. BACKGROUND

             Plaintiff alleges infringement of the ’482 Patent, ’267 Patent, and ’784 Patent. Dkt. No.

  49-2, 49-3, 49-4. The patents-in-suit relate to data communications, and Plaintiff submits that

  “[t]he Patents generally relate to filtering packets, whereby filtering is performed while the

  packet is being transmitted.” Dkt. No. 49 at 1. Defendant likewise submits that the patents-in-

  suit are intended to filter packets without buffering the packets, and “[t]he Asserted Patents

                                                                          2
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 3 of 55 PageID #: 2406




  proposed a hardware-based solution that aimed to reduce the cost and complexity of

  conventional data protection systems.” Dkt. No. 53 at 1.

         The ’482 Patent, titled “Methods for Packet Filtering Including Packet Invalidation if

  Packet Validity Determination Not Timely Made,” issued on March 14, 2006, and bears an

  earliest priority date of July 7, 2000. The Abstract of the ’482 Patent states:

         Methods and systems for firewall/data protection that filters data packets in real
         time and without packet buffering are disclosed. A data packet filtering hub,
         which may be implemented as part of a switch or router, receives a packet on one
         link, reshapes the electrical signal, and transmits it to one or more other links.
         During this process, a number of filters checks are performed in parallel, resulting
         in a decision about whether each packet should or should not be invalidated by the
         time that the last bit is transmitted. To execute this task, the filtering hub
         performs rules-based filtering on several levels simultaneously, preferably with a
         programmable logic or other hardware device. Various methods for packet
         filtering in real time and without buffering with programmable logic are
         disclosed. The system may include constituent elements of a stateful packet
         filtering hub, such as microprocessors, controllers, and integrated circuits. The
         system may be reset, enabled, disabled, configured, and/or reconfigured with
         toggles or other physical switches. Audio and visual feedback may be provided
         regarding the operation and status of the system.

         The ’784 Patent resulted from a continuation of a continuation of the ’482 Patent. The

  ’267 Patent, titled “PLD-Based Packet Filtering Methods with PLD Configuration Data Update

  of Filtering Rules,” issued on April 18, 2006, and bears a filing date of December 21, 2000. The

  Abstract of the ’267 Patent states:

         Methods and systems for a PLD-based network update transport (PNUT) protocol
         that utilizes UDP and other protocols for transmitting update or other commands
         or information over a packet-based or IP network. PNUT is a hardware-based
         network communication protocol that does not require the full TCP/IP stack and
         may be utilized for exchanging commands and information with such PLD-based
         and other devices. Protocols may include a set of core commands and a set of
         custom commands. Logic components within the PLD-based devices may consist
         of a command dispatcher, a transmitter/controller, a MAC receiver, a MAC
         transmitter, a packet parser, a packet generator, and core receiving and
         transmitting commands. The present invention may be implemented without
         requiring CPU cores, special controllers, stringent timings, or operating systems
         as compared with conventional network protocols. Various methods for

                                                    3
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 4 of 55 PageID #: 2407




          exchanging and updating PNUT commands are disclosed. The methods and
          systems of the present invention may be utilized to provide other functions, such
          as filtering, logging, polling, testing, debugging, and monitoring, and may be
          implemented between a server and a PLD-based device or solely between PLD-
          based devices.

          Shortly before the start of the July 27, 2021 hearing, the Court provided the parties with

  preliminary constructions with the aim of focusing the parties’ arguments and facilitating

  discussion. Those preliminary constructions are noted below within the discussion for each

  term.

                                     II. LEGAL PRINCIPLES

          “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention

  to which the patentee is entitled the right to exclude.’” Phillips, 415 F.3d at 1312 (quoting

  Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir.

  2004)). Claim construction is clearly an issue of law for the court to decide. Markman v.

  Westview Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

  (1996). “In some cases, however, the district court will need to look beyond the patent’s

  intrinsic evidence and to consult extrinsic evidence in order to understand, for example, the

  background science or the meaning of a term in the relevant art during the relevant time period.”

  Teva, 135 S. Ct. at 841 (citation omitted). “In cases where those subsidiary facts are in dispute,

  courts will need to make subsidiary factual findings about that extrinsic evidence. These are the

  ‘evidentiary underpinnings’ of claim construction that we discussed in Markman, and this

  subsidiary factfinding must be reviewed for clear error on appeal.” Id. (citing 517 U.S. 370).

          To determine the meaning of the claims, courts start by considering the intrinsic

  evidence. See Phillips, 415 F.3d at 1313; see also C.R. Bard, Inc. v. U.S. Surgical Corp., 388

  F.3d 858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc.,



                                                   4
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 5 of 55 PageID #: 2408




  262 F.3d 1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

  specification, and the prosecution history. See Phillips, 415 F.3d at 1314; C.R. Bard, 388 F.3d

  at 861. Courts give claim terms their ordinary and accustomed meaning as understood by one of

  ordinary skill in the art at the time of the invention in the context of the entire patent. Phillips,

  415 F.3d at 1312–13; accord Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir.

  2003).

           The claims themselves provide substantial guidance in determining the meaning of

  particular claim terms. Phillips, 415 F.3d at 1314. First, a term’s context in the asserted claim

  can be very instructive. Id. Other asserted or unasserted claims can aid in determining the

  claim’s meaning because claim terms are typically used consistently throughout the patent. Id.

  Differences among the claim terms can also assist in understanding a term’s meaning. Id. For

  example, when a dependent claim adds a limitation to an independent claim, it is presumed that

  the independent claim does not include the limitation. Id. at 1314–15.

           “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id.

  at 1315 (quoting Markman, 52 F.3d at 979). “[T]he specification ‘is always highly relevant to

  the claim construction analysis. Usually, it is dispositive; it is the single best guide to the

  meaning of a disputed term.’”        Phillips, 415 F.3d at 1315 (quoting Vitronics Corp. v.

  Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); accord Teleflex, Inc. v. Ficosa N. Am.

  Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). This is true because a patentee may define his own

  terms, give a claim term a different meaning than the term would otherwise possess, or disclaim

  or disavow the claim scope. Phillips, 415 F.3d at 1316. In these situations, the inventor’s

  lexicography governs. Id. The specification may also resolve the meaning of ambiguous claim

  terms “where the ordinary and accustomed meaning of the words used in the claims lack



                                                   5
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 6 of 55 PageID #: 2409




  sufficient clarity to permit the scope of the claim to be ascertained from the words alone.”

  Teleflex, 299 F.3d at 1325. But, “[a]lthough the specification may aid the court in interpreting

  the meaning of disputed claim language, particular embodiments and examples appearing in the

  specification will not generally be read into the claims.” Comark Commc’ns, Inc. v. Harris

  Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-Devices, Inc.,

  848 F.2d 1560, 1571 (Fed. Cir. 1988)); accord Phillips, 415 F.3d at 1323.

         The prosecution history is another tool to supply the proper context for claim

  construction because a patent applicant may also define a term in prosecuting the patent. Home

  Diagnostics, Inc. v. Lifescan, Inc., 381 F.3d 1352, 1356 (Fed. Cir. 2004) (“As in the case of the

  specification, a patent applicant may define a term in prosecuting a patent.”). “[T]he prosecution

  history (or file wrapper) limits the interpretation of claims so as to exclude any interpretation that

  may have been disclaimed or disavowed during prosecution in order to obtain claim allowance.”

  Standard Oil Co. v. Am. Cyanamid Co., 774 F.2d 448, 452 (Fed. Cir. 1985).

         Although extrinsic evidence can be useful, it is “less significant than the intrinsic record

  in determining the legally operative meaning of claim language.” Phillips, 415 F.3d at 1317

  (citations and internal quotation marks omitted). Technical dictionaries and treatises may help a

  court understand the underlying technology and the manner in which one skilled in the art might

  use claim terms, but technical dictionaries and treatises may provide definitions that are too

  broad or may not be indicative of how the term is used in the patent. Id. at 1318. Similarly,

  expert testimony may aid a court in understanding the underlying technology and determining

  the particular meaning of a term in the pertinent field, but an expert’s conclusory, unsupported

  assertions as to a term’s definition are entirely unhelpful to a court. Id. Generally, extrinsic




                                                    6
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 7 of 55 PageID #: 2410




  evidence is “less reliable than the patent and its prosecution history in determining how to read

  claim terms.” Id.

         The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

  patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

  in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

  Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). “A determination of claim indefiniteness is a

  legal conclusion that is drawn from the court’s performance of its duty as the construer of patent

  claims.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed. Cir. 2005)

  (citations and internal quotation marks omitted), abrogated on other grounds by Nautilus, 134

  S. Ct. 2120.

                                       III. AGREED TERMS

         The parties reached agreement on constructions as stated in their May 4, 2021 Joint

  Claim Construction and Prehearing Statement (Dkt. No. 44 at 1). Those agreements are set forth

  in Appendix A to the present Claim Construction Memorandum and Order.

                                      IV. DISPUTED TERMS

  1. “programmable logic device”


                                   “programmable logic device”

                               ’482 Patent, Claims 11, 12, 13, 31, 39
                             ’267 Patent, Claims 1, 2, 4, 5, 6, 14, 15, 16

  Plaintiff’s Proposed Construction                    Defendant’s Proposed Construction

  “a logic device that allows updating of filtering “device that can have its logic reprogrammed
  configuration, filtering programming, and/or with code”
  filtering rules / criteria”


  Dkt. No. 45-1 at 1; Dkt. No. 49 at 5; Dkt. No. 53 at 7; Dkt. No. 55-1 at 1.


                                                   7
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 8 of 55 PageID #: 2411




           Shortly before the start of the July 27, 2021 hearing, the Court provided the parties with

  the following preliminary construction: “device that can have its logic reprogrammed with

  code.”

           (a) The Parties’ Positions

           Plaintiff argues that its proposed construction is consistent with surrounding claim

  language, and Plaintiff also argues that “[o]ne of the main focuses of the Patents is the ability to

  update a device’s filtering configuration . . . .” Dkt. No. 49 at 6. Further, Plaintiff argues that

  during prosecution the patentee presented arguments consistent with Plaintiff’s proposed

  construction. Id. at 8.

           Defendant responds that “[a] ‘programmable logic device’ (‘PLD’) is a well understood

  term that refers to a device in which the logic is programmable, which is reflected in the term

  itself, the intrinsic record, and the extrinsic evidence.” Dkt. No. 53 at 7. Defendant argues that

  “[i]nstead of defining what a ‘programmable logic device’ is, 802 Systems’ construction reads

  into the term a number of concepts related to updating packet filtering rules, which is improper.”

  Id. (citations omitted). Defendant concludes that “[b]y advancing a construction that does not

  define what a ‘programmable logic device’ actually is, Plaintiff is suggesting that any device

  ‘that allows updating of filtering configurations . . . ’ would meet the limitation, which would

  improperly read out the term ‘programmable logic’ from the term ‘programmable logic device.’”

  Id. at 7–8 (citation omitted). Further, Defendant argues:

           Namely, all of the evidence (as discussed below) shows that the “programmable
           logic” of the “programmable logic device” relates to the logic of electronic
           components (i.e., hardware) used to build reconfigurable integrated circuits. It is
           not the same as a device that merely allows for the updating of software (or
           filtering criteria) if the logic of the electronic components are not themselves
           reconfigured.




                                                   8
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 9 of 55 PageID #: 2412




  Id. at 8. That is, Defendant proposes that what must be programmable is hardware. Id.

  Defendant opposes Plaintiff’s “attempt to capture ASIC systems by alleging that the logic to

  implement a first set of rules is initially programmed into the ‘design’ of the circuit then

  subsequently the device ‘allows updating’ by way of software to implement a second set of

  rules.” Id. at 12 (citation omitted). Defendant urges that “[i]f the claims were given the broad

  interpretations 802 Systems urge, the inventions would be ‘unable to achieve [their] stated

  objective,’ and thus 802 Systems’ construction cannot be adopted.” Id. (quoting Carroll Touch,

  Inc. v. Electro Mech. Sys., 15 F.3d 1573, 1578 (Fed. Cir. 1993).)

         Plaintiff replies that “[d]istilled to its essence, Defendant’s Response argues that the

  Court should construe ‘programmable logic device’ to exclude ASICs (application specific

  integrated circuits),” but “Defendant[] expressly represented to the PTAB that the Patents’

  ‘programmable logic device’ includes ASICs . . . .” Dkt. No. 54 at 1 (citations omitted).

         At the July 27, 2021 hearing, Plaintiff argued that Defendant is attempting to exclude

  ASICs despite acknowledging in inter partes review (“IPR”) petitions that the specification

  refers to “ASIC” as an example of a PLD. See ’267 Patent at 25:24–27, 25:40–42. Defendant

  responded that Plaintiff mischaracterizes the IPR petitions, and Defendant submitted that the

  opinions of its expert, regarding what a PLD is, are unrebutted.

         (b) Analysis

         The term “programmable logic device” is abbreviated as “PLD” in the specification and

  in the claims.

         Claim 1 of the ’267 Patent, for example, recites (emphasis added):

         1. A method for updating the configuration of a programmable logic device-
         based packet filtering system (“PLD system”) operating to filter packets received
         from a packet-based network, wherein filtering rules are used to determine
         whether a packet is to be junked, comprising the steps of:

                                                  9
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 10 of 55 PageID #: 2413




                 operating the PLD system in accordance with first configuration data,
          wherein, in accordance with the first configuration data, the PLD system receives
          packets including at least first packets from the network, filters the first packets
          based on the filtering rules, and transmits the filtered first packets to an electronic
          connection coupled to the PLD system, wherein the PLD system filters the first
          packets at least in part based on source or destination address information and
          based on the first configuration data;
                 receiving second configuration data for the PLD system sent from a
          computing system, wherein the second configuration data is selectively received
          by the PLD system based on version identification information for the PLD
          system, wherein the second configuration data are different from the first
          configuration data;
                 loading the second configuration data into the PLD system; and
                 operating the PLD system in accordance with the second configuration
          data, wherein, in accordance with the second configuration data, the PLD system
          receives packets including at least second packets from the network, filters the
          second packets based on the filtering rules, and transmits the filtered second
          packets to the electronic connection coupled to the PLD system, wherein PLD
          system filters the second packets at least in part based on source or destination
          address information and based on the second configuration data.

          The Field of the Invention states that “[t]he present invention relates to systems and

   methods for hardware-based network communication protocols” (’267 Patent at 1:7–12), and the

   Background of the Invention of the ’267 Patent states:

          The present invention provides an alternative to these models and is a logic-based
          communication protocol, which can enable a wide variety of devices, including
          FPGA-based security devices, that are connected to packet networks to be
          updated or to otherwise send or receive commands or information over the packet
          network. The present invention includes such a PLD-based network update
          transport protocol, which is often referred to herein as “PNUT”. In accordance
          with preferred embodiments of the present invention, PNUT preferably is a UDP-
          based protocol designed to allow IP network-based systems to communicate with
          a variety of networked devices that typically would be unsuited for such
          communications because they do not include the necessary resources to
          implement the traditional TCP/IP “stack.” Utilizing the PNUT protocol, however,
          such devices may send and/or receive update or other packets.

          The PNUT protocol in accordance with preferred embodiments offers numerous
          advantages over the traditional OSI- and TCP/IP models, which typically are
          considered to require a full network protocol stack.

   ’267 Patent at 1:32–51.



                                                    10
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 11 of 55 PageID #: 2414




          The Summary of Invention of the ’482 Patent states:

          The present invention makes a filtering decision by performing the rules
          evaluations simultaneously at the hardware level, preferably with a programmable
          logic device.

   ’482 Patent at 2:56–59. Although this disclosure refers to a programmable logic device as being

   “preferabl[e]” rather than necessarily being the only possible implementation, the claim term

   here at issue is “programmable logic device.”

          This disclosure of a programmable logic device being a hardware device that performs

   rules evaluations “at a hardware level” thus informs the proper construction of the term

   “programmable logic device.” Id. This understanding is consistent with additional disclosures

   in the specification, such as that “PLD 162 provides logic/hardware based, parallel filtering rules

   logic/engines,” “[t]he logic of PLD 162 to implement the filtering rules is programmed/loaded by

   controller 164,” and “the PLD code may be updated by reprogramming memory 166, and the

   updated PLD code may then be programmed/loaded in to PLD 162 under control of processor

   164.” ’482 Patent at 17:44–59; see ’267 Patent at 19:42–58 (same). This is also consistent with

   disclosure that “[a] further object of the present invention is to perform the filtering tasks of

   Internet firewall protection through the use of hardware components.” ’267 Patent at 4:52–54

   (emphasis added); see id. at 1:60–62 (“free up critical system resources, which may normally be

   occupied by software applications”).

          Figure 9 is likewise consistent with interpreting programmable logic device as a

   particular type of hardware because, for example, this figure illustrates a PLD accompanied by

   LEDs as well as PHY and RJ-45 connections, all of which connote physical structure rather than,

   for example, merely software. See id. at Fig. 9 (illustrating controller and PLD); see also ’784

   Patent at Fig. 9 (same).



                                                   11
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 12 of 55 PageID #: 2415




          The various claim limitations regarding updating the filtering configuration, cited by

   Plaintiff, do not compel otherwise. See Dkt. No. 49 at 6; see also Dkt. No. 54 at 2.

          Disclosures in the specification cited by Plaintiff, such as those cited above as well as

   others, are not inconsistent with Defendant’s proposed construction and do not adequately

   support Plaintiff’s proposed construction. See ’267 Patent at 20:36–39, 21:18–20 (“the updated

   PLD code may be loaded into the PLD, with the filtering operations being based on this updated

   code”), 22:63–67 (“is utilized to update the logic programming and rules tables”), 25:31–33 &

   29:7–12.

          Prosecution history cited by Plaintiff is likewise unpersuasive. See Dkt. No. 49-5 at 119,

   Feb. 6, 2005 Amendment, (“configuration data for the PLD may be updated with packet filtering

   thereafter being performed based on the updated configuration data”); see also id. at 85, July 18,

   2005 Amendment, (“configuration update of a programmable logic device-based packet filtering

   system (‘PLD system’)”); id. at 26, Dec. 2, 2005 Amendment Pursuant to Rule 312, (“Among

   other distinctions, the cited reference does not disclose or suggest updating filtering rules via

   PLD configuration data, etc.”). These statements are not inconsistent with Defendant’s proposal

   that the relevant programmable logic must be implemented in hardware.

          Further, not controlling but nonetheless noteworthy, the disclosed example of a PLD

   (“Xilinx Spartan II XC2S100”) is consistent with Defendant’s proposed interpretation. See ’267

   Patent at 10:20–22 (“A programmable logic device, such as Xilinx Spartan II XC2S100 . . . .”);

   see also Dkt. No. 53-11, (Xilinx WP110, Reed-Solomon Solutions with Spartan-II FPGAs 8

   (Feb. 10, 2000) (“Spartan-II FPGAs are based on SRAM technology and are customized by

   loading configuration data into internal memory cells and therefore are very easy to re-program

   in an unlimited number of times.”)); id. (“Spartan-II is inherently reprogrammable”). This



                                                   12
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 13 of 55 PageID #: 2416




   evidence shows that the example disclosed in the specification is an FPGA (field-programmable

   gate array), which is a type of hardware device, and this evidence can be considered. See Arthur

   A. Collins, Inc. v. N. Telecom Ltd., 216 F.3d 1042, 1044–45 (Fed. Cir. 2000) (“When prior art

   that sheds light on the meaning of a term is cited by the patentee, it can have particular value as a

   guide to the proper construction of the term, because it may indicate not only the meaning of the

   term to persons skilled in the art, but also that the patentee intended to adopt that meaning.”).

          Finally, Defendant submits that one of the references cited by the ’267 Patent refers to

   PLDs as user-configurable hardware. Dkt. No. 53-12, U.S. Patent No. 6,020,758 at 1:17–28.

   This, too, can be considered. Cf. Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed.

   Cir. 1996). (“Even when prior art is not cited in the written description or the prosecution

   history, it may assist in ascertaining the meaning of a term to a person skilled in the art.”)

          Based on all of the foregoing, and because Plaintiff’s proposal would depart from the

   evidence of the known meaning of “programmable logic device” in the art and would instead

   potentially encompass any device that allows updating filtering configurations, the Court rejects

   Plaintiff’s proposed construction. The opinions of Defendant’s expert are further persuasive in

   this regard. See Dkt. No. 53-8 at 15–20.

          Any remaining dispute, such as whether a particular application-specific integrated

   circuit (“ASIC”) meets the claim limitations (see Dkt. No. 53 at 12), is a question of fact for the

   finder of fact rather than a question of law for claim construction. See PPG Indus. v. Guardian

   Indus. Corp., 156 F.3d 1351, 1355 (Fed. Cir. 1998) (“after the court has defined the claim with

   whatever specificity and precision is warranted by the language of the claim and the evidence

   bearing on the proper construction, the task of determining whether the construed claim reads on

   the accused product is for the finder of fact”); see also Acumed LLC v. Stryker Corp., 483 F.3d



                                                    13
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 14 of 55 PageID #: 2417




   800, 806 (Fed. Cir. 2007) (“[A] sound claim construction need not always purge every shred of

   ambiguity. The resolution of some line-drawing problems . . . is properly left to the trier of

   fact.”) (citing PPG, 156 F.3d at 1355); see also Eon Corp. IP Holdings LLC v. Silver Spring

   Networks, Inc., 815 F.3d 1314, 1318–19 (Fed. Cir. 2016) (citing Acumed, 483 F.3d at 803 and

   PPG, 156 F.3d at 1355).1

            The Court therefore hereby construes “programmable logic device” to mean “device

   that can have its logic reprogrammed with code.”

   2. “programmable logic circuit”


                                           “programmable logic circuit”

                                                 ’482 Patent, Claim 33

   Plaintiff’s Proposed Construction                            Defendant’s Proposed Construction

   “A logic device that allows updating of “device that can have its logic reprogrammed
   filtering configuration, filtering programming, with code”
   and/or filtering rules / criteria.”


   Dkt. No. 45-1 at 4; Dkt. No. 49 at 8; see Dkt. No. 55-1 at 7.




   1
     Plaintiff submits that Defendant stated, in an inter partes review petition, that “[t]he ’267 patent further explains
   that the PLD may be a ‘FPGA, CPLD, [or] ASIC’ device,” but Plaintiff has not made this inter partes review
   petition part of the record in the present case. Plaintiff’s reply brief cites “’267 Petition at 10 (citing ’267 Patent,
   25:42, 25:42–27 [sic])” but does not cite any exhibit (Dkt. No. 54 at 1), and Plaintiff’s reply brief includes no
   exhibits. In any event, any potential estoppel stemming from the submitted statement would not appear to warrant a
   different outcome on the present issue. The Rambus case cited in Plaintiff’s reply brief does not compel otherwise
   because Plaintiff has not shown that an ASIC is “the preferred embodiment.” Rambus Inc. v. Rea, 731 F.3d 1248,
   1253 (Fed. Cir. 2013) (“A claim construction that excludes the preferred embodiment is rarely, if ever, correct and
   would require highly persuasive evidentiary support.”) (citation and internal quotation marks omitted). Plaintiff’s
   reliance on disclosures regarding updating “configuration data” is also unavailing. See Dkt. No. 54 at 2 n.1 (citing
   ’267 Patent at 4:12–14, 26:9–23, 26:32–27:6, 27:7–11, 27:25–63, 28:16–23, 28:32–51, 29:1–27, 34:11–40, 35:24–
   34, 35:35–36:14, 38:14–19, 39:61–40:4, 40:38–57, 41:4–16).


                                                             14
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 15 of 55 PageID #: 2418




            Shortly before the start of the July 27, 2021 hearing, the Court provided the parties with

   the following preliminary construction: “device that can have its logic reprogrammed with

   code.”

            Plaintiff argues that “the term ‘programmable logic circuit’ derives antecedent basis from

   ‘programmable logic device’ and should be construed in the same manner.” Dkt. No. 49 at 8.

   Defendant responds that “[t]he parties have agreed that this term ‘should be construed in the

   same manner’ as ‘programmable logic device.’” Dkt. No. 53 at 12–13 (citing Dkt. No. 49 at 8);

   see Dkt. No. 55-1 at 7. Plaintiff’s reply brief does not address this term. See Dkt. No. 54. The

   parties likewise presented no separate oral argument as to this term at the July 27, 2021 hearing.

            The Court therefore hereby construes “programmable logic circuit” to mean “device

   that can have its logic reprogrammed with code.”

   3. “the packet is selectively altered to be invalid,” “the packet is selectively altered . . . to be
   invalid,” and “selectively alter the packet to be invalid”


                            “the packet is selectively altered to be invalid”
                          “the packet is selectively altered . . . to be invalid”
                              “selectively alter the packet to be invalid”

                                 ’482 Patent, Claims 1, 31, 32, 37, 39, 40
                                     ’784 Patent, Claims 1, 2, 13, 15

   Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

   Plain and ordinary meaning                         “changing bits or truncating data, depending on
                                                      the type of link, in a manner such that the
                                                      packet is corrupted or otherwise will be
                                                      detected by the receiving computers as invalid
                                                      or unacceptable, etc.”

                                                      In the alternative, indefinite.


   Dkt. No. 45-1 at 7; Dkt. No. 49 at 9; Dkt. No. 53 at 13; Dkt. No. 55-1 at 8.



                                                    15
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 16 of 55 PageID #: 2419




           Shortly before the start of the July 27, 2021 hearing, the Court provided the parties with

   the following preliminary construction: “selectively changing bits or truncating data in a manner

   such that the packet is corrupted or otherwise will be detected by the receiving computers as

   invalid or unacceptable.”

           (a) The Parties’ Positions

           Plaintiff argues that “[t]he claims themselves provide definitive context as to the phrases’

   meaning,” and “[t]his plain and ordinary meaning is in accord with the Patents’ specification.”

   Dkt. No. 49 at 9.      Plaintiff argues that Defendant’s proposal should be rejected because

   “Defendant[’s] construction completely removes the concept of ‘selectively altering’ the packet,

   which relates to the concept of passing packets that pass the filtering checks without alteration

   and altering packets that do not pass the filtering checks.” Id. at 10. Further, Plaintiff argues:

           Additionally, Defendant[’s] construction replaces the concept of “altering a
           packet to be invalid” with the parties’ agreed construction of “junking.” While
           the patents’ disclosure concerning “selectively altering” encompasses the patents’
           disclosure of “junking,” it would be improper to limit the construction of
           “selectively altering” to the parties’ agreed construction of “junking.”

   Id. at 11.

           Defendant responds that its proposal “reflects the plain language of the claims when read

   in view of the specification,” and Defendant submits that “802 Systems agrees that ‘junk[ing]’ is

   a type of selective alteration covered by the claims, yet alleges that these terms encompass other

   types of selective alteration of packets without any support regarding what this alteration might

   be.” Dkt. No. 53 at 13 (citing Dkt. No. 49 at 11). Defendant also argues that “[t]he Asserted

   Patents are clear that ‘the packet is selectively altered to be invalid’ terms mean the same thing

   as ‘junk[ing]’ and are used interchangeably as they are described to have an identical process,

   end result, and purpose within the system.” Dkt. No. 53 at 13 (citation omitted). For example,



                                                    16
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 17 of 55 PageID #: 2420




   Defendant submits that the technique of corrupting a packet’s checksum “is a particular type of

   ‘junking’ that clearly falls within Cisco’s construction.” Id. at 15. Further, Defendant argues that

   “802 Systems cannot reasonably contend that Cisco’s construction reads out ‘selective,’ since the

   remainder of each of the relevant claim phrases contain an ‘if’ clause stating when that selection

   is made.” Id. at 15 (citation omitted).

          Plaintiff replies that “[n]othing in the disclosure of altering the checksum makes any

   reference to conditioning the alteration on the ‘type of link,’” and “[t]here is simply no good

   reason to jettison the claim language ‘selectively.’” Dkt. No. 54 at 3.

          At the July 27, 2021 hearing, Plaintiff argued that the construction should state “can be”

   instead of “will be” because the claims do not recite the packet leaving the device and being

   received. That is, Plaintiff argued that the claims do not require interaction with downstream

   devices. Plaintiff also argued that if “by the receiving computers” is considered, the construction

   should instead refer to “receiving devices” because many network elements are not “computers.”

   Defendant responded that referring to a receiving “computer” is appropriate because, Defendant

   argued, what receives the packets cannot simply be within the data protection system itself.

          (b) Analysis

          Plaintiff cites disclosures in the specification such as the following, which provide

   context and which include the parties’ agreed-upon definition of “junking”:

          With reference to FIG. 1A, in the illustrated embodiment data protection system 1
          is coupled through a port to router 2 (or cable modem or other preferably
          broadband, persistent network connection access device), which is linked through
          a broadband connection to other computer systems and networks, exemplified by
          Internet 8 and Internet Service Provider (ISP) 10. Packets of data are transmitted
          from an ISP, such as ISP 10, via Internet 8 to router 2. The packets are transmitted
          to data protection system 1, which analyzes the packets in “real time” and without
          buffering of the packets, while at the same time beginning the process of
          transmitting the packet to the internal network(s) in compliance with the timing
          requirements imposed by the Ethernet or other network standards/protocols. If a

                                                   17
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 18 of 55 PageID #: 2421




          packet of data satisfies the criteria of the rules-based filtering performed within
          data protection system 1, which is executed in a manner to be completed by the
          time the entire packet has been received by data protection system 1, then it is
          allowed to pass to hub 6 as a valid packet, which may then relay the cleared
          packet to computers 4a, 4b, 4c, etc. on the internal network. If a packet of data
          fails to meet the filtering criteria, then it is not allowed to pass as a valid packet
          and is “junked.” Junking is defined as changing bits or truncating data,
          depending on the type of link, in a manner such that the packet is corrupted or
          otherwise will be detected by the receiving computers as invalid or unacceptable,
          etc. Without the intermediate positioning of data protection system 1, the packets
          would be transmitted directly to unprotected hub 6, thereby exposing computers
          4a, 4b and 4c to security risks. It should also be noted that hub 6 is optional in
          accordance with the present invention; in other embodiments, data protection
          system 1 may be directly connected to a single computer or may have multiple
          ports that connect to multiple computers. Similar filtering is performed on
          packets that are to be transmitted from computers 4a, 4b, and 4c to Internet 8.

          ***

          [R]eferring to FIG. 2, rules controller 28 preferably uses rules map table 32 to
          dispatch the rules to rules engines 36-1 and 36-N, so that a filtering decision may
          be reached in the optimal amount of time. In a preferred operation, each rules
          engine extracts a rule ID from its queue, looks up the rules definition in its own
          rules table 40-1 to 40-N, evaluates the rule, returns the result to rules controller
          28, and looks for another rule ID in its queue 34-1 to 34-N. The results from
          packet type filter 26 and rules controller 28 are combined into one result via
          aggregator 24: pass or fail. If a decision is not reached before the end of the
          packet is transmitted, then in preferred embodiments the packet will be processed
          as an invalid packet and junked.

   ’482 Patent at 4:46–5:14, 7:53–65 (emphasis added). Additional disclosures provide further

   context for “corrupt[ing] the packet”:

          As illustrated in FIG. 4, any signals indicating that the packet should be junked
          are provided to result aggregator 24, as indicated by line 73. The filtering results
          are thus routed to result aggregator 24, which records whether any of the packets
          were junked and thus invalidated. Result aggregator 24 provides one or more
          signals to the logic of block 60 at a time early enough so that a Frame Check
          Sequence (FCS) character may be altered to effectively invalidate the packet.
          Therefore, prior to complete forwarding of the packet, the filtering decision is
          made and the FCS character is either altered in order to ensure that it is corrupted,
          if the packet is to be junked, or forwarded unchanged, if the packet is to be
          passed. * * * It should be noted that, in alternative embodiments, in lieu of or in
          addition to the selective alteration of a FCS or checksum-type value, the data
          contents of the packet also may be selectively corrupted in order to invalidate

                                                   18
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 19 of 55 PageID #: 2422




          packets. In such embodiments, the packet contents are selectively altered to
          corrupt the packet (e.g., ensure that the checksum is not correct for the forwarded
          packet data or that the data is otherwise corrupted) if the packet did not pass the
          filtering rules.

   ’482 Patent at 11:38–12:7; see id. at 10:49–50 (“[a] packet is invalidated for all PHYs that

   belong to a network category that receives a ‘junk’ signal”).

          The parties agree that “to be junked” means “to have bits changed or data truncated,

   depending on the type of link, in a manner such that the packet is corrupted or otherwise will be

   detected by the receiving computers as invalid or unacceptable, etc.” Dkt. No. 45 at 1. The

   parties submit that the term “junked” appears in Claim 1 of the ’267 Patent.

          Claim 1 of the ’482 Patent, for example, recites (emphasis added):

          1. A method for communicating data between an external computing system and
          an internal computing system over a packet-based network, wherein data is
          transmitted and received in the form of a plurality of packets, the method
          comprising the steps of:
                  receiving a packet from the external computing system over the network,
          the packet having at least a first portion and an end portion, and transmitting the
          packet to the internal computing system;
                  in parallel with the step of receiving and transmitting the packet,
          determining characteristics of the packet from the first portion;
                  in parallel with the step of receiving and transmitting the packet,
          performing a plurality of checks on the packet, wherein at least certain of the
          plurality of checks are performing in parallel with other of the plurality of checks;
                  in parallel with the step of receiving and transmitting the packet,
          determining if the packet should be a valid packet or an invalid packet based on
          the plurality of checks; and
                  after receiving the end portion of the packet, selectively altering the end
          portion of the packet based on whether the packet has been determined to be a
          valid packet or an invalid packet, wherein the packet is selectively altered to be
          invalid if it was determined that the packet should be an invalid packet, wherein
          the packet is selectively altered to be invalid if a determination has not been made
          as to whether the packet is valid or invalid by the time the end portion of the
          packet is received.

          Although Plaintiff argues that Defendant’s proposed construction “completely removes

   the concept of ‘selectively altering’ the packet” (Dkt. No. 49 at 10), surrounding claim language



                                                   19
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 20 of 55 PageID #: 2423




   provides context for whether a packet will be “selectively” altered. The disputed term itself is

   directed to what happens to a packet when “it was determined that the packet should be an

   invalid packet” or “if a determination has not been made as to whether the packet is valid or

   invalid by the time the end portion of the packet is received.” The other claims at issue are

   similar in this regard. See ’482 Patent, Cls. 31, 32, 37, 39, 40; see also ’784 Patent, Cls. 1, 2, 13,

   15; Dkt. No. 49 at 10 (“The other claims in which the disputed phrases appear provide similar

   context.”). Nonetheless, the parties do not appear to dispute the meaning of “selectively,” and

   retaining the word “selectively” in the construction will minimize any risk of the potential

   confusion referred to by Plaintiff.

          As to the propriety of Defendant’s proposed construction using the parties’ agreed-upon

   construction for “junked,” Plaintiff does not demonstrate (through the specification or otherwise)

   that a person of ordinary skill in the art would understand the disputed term to have any other

   meaning or any broader meaning. The disclosure of “(e.g., ensure that the checksum is not

   correct for the forwarded packet data or that the data is otherwise corrupted)” (’482 Patent at

   12:3–7), cited by Plaintiff (Dkt. No. 49 at 11), is consistent with the agreed-upon definition of

   “junked.” The explicit usage of the term “junked,” such as in Claims 1 and 20 of the ’267

   Patent, does not compel any broader meaning of the present disputed terms in the ’482 Patent

   and the ’784 Patent. See, e.g., Nystrom v. Trex Co., 424 F.3d 1136, 1143 (Fed. Cir. 2005)

   (“Different terms or phrases in separate claims may be construed to cover the same subject

   matter where the written description and prosecution history indicate that such a reading of the

   terms or phrases is proper.”).

          The proposed phrase “depending on the type of link,” however, would tend to confuse

   rather than clarify the meaning of the disputed term and does not appear necessary in the context



                                                    20
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 21 of 55 PageID #: 2424




   of these claims. Defendant’s proposal of “etc.” is likewise rejected. Also, Defendant’s proposal

   of “will be detected by the receiving computers” is potentially confusing as to the meaning of

   “computer” and as to whether the claims include the detection by receiving computers as an

   affirmative limitation. Referring instead to “any receiving device” will avoid this potential

   confusion. Finally, to whatever extent Defendant maintains its assertion of indefiniteness (see

   Dkt. No. 55-1 at 8), Defendant does not meet its burden to prove indefiniteness.

          The Court therefore hereby construes “the packet is selectively altered to be invalid,”

   “the packet is selectively altered . . . to be invalid,” and “selectively alter the packet to be

   invalid” to mean “selectively changing bits or truncating data in a manner such that the

   packet is corrupted, or otherwise that any receiving device will detect that the packet is

   invalid or unacceptable.”

   4. “selectively altering the end portion of the packet” and “an end portion of the packet is
   selectively altered”


                         “selectively altering the end portion of the packet”
                         “an end portion of the packet is selectively altered”

                                        ’482 Patent, Claims 1, 31
                                          ’784 Patent, Claim 1

   Plaintiff’s Proposed Construction                  Defendant’s Proposed Construction

   Plain and ordinary meaning.                        “changing bits or truncating data, depending on
                                                      the type of link, in a manner such that the end
                                                      portion of the packet is corrupted or otherwise
                                                      will be detected by the receiving computers as
                                                      invalid or unacceptable, etc.”

                                                      In the alternative, indefinite.


   Dkt. No. 45-1 at 9; Dkt. No. 49 at 12; Dkt. No. 55-1 at 15; see id. at 15 n.1.




                                                    21
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 22 of 55 PageID #: 2425




          Shortly before the start of the July 27, 2021 hearing, the Court provided the parties with

   the following preliminary construction: “selectively changing bits or truncating data in a manner

   such that the end portion of the packet is corrupted or otherwise will be detected by the receiving

   computers as invalid or unacceptable.”

          (a) The Parties’ Positions

          Plaintiff argues: “For the reasons set forth above, it would be improper to depart from the

   claim language concerning ‘selectively altering’ (or ‘selectively altered’) in favor of Defendant’s

   construction that is limited to the Patents’ preferred embodiment of ‘junking.’” Dkt. No. 49

   at 12. Plaintiff also argues that “[t]he claim language at issue is clear from the context of the

   claims and should be given its plain and ordinary meaning,” and “adopting Defendant[’s]

   construction would be improper because it improperly omits the concept of ‘selectively altering’

   from the construction and improperly limits the disputed phrases to the patents’ disclosure of

   ‘junking.’” Id.

          Defendant responds that the phrase “end portion of the packet” is addressed as to the “if a

   determination has been made . . .” term addressed below. Dkt. No. 53 at 16.

          Plaintiff’s reply brief does not address these terms. See Dkt. No. 54.

          (b) Analysis

          These terms present substantially the same dispute as addressed above, and as to the

   present terms the parties do not present any dispute regarding “end portion.” The dispute as the

   phrase “by the time the end portion of the packet is received,” which appears in the term “if a

   determination has not been made . . . by the time the end portion of the packet is received,” is

   addressed separately herein. As to the present disputed terms, “selectively altering the end

   portion of the packet” and “an end portion of the packet is selectively altered,” the same analysis



                                                   22
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 23 of 55 PageID #: 2426




   applies as is set forth above regarding the other above-addressed “. . . selectively altered . . .” and

   “selectively alter” terms.    Finally, to whatever extent Defendant maintains its assertion of

   indefiniteness (see Dkt. No. 55-1 at 15), Defendant does not meet its burden to prove

   indefiniteness.

          The Court therefore hereby construes “selectively altering the end portion of the

   packet” and “an end portion of the packet is selectively altered” to mean “selectively

   changing bits or truncating data in a manner such that the end portion of the packet is

   corrupted, or otherwise that any receiving device will detect that the packet is invalid or

   unacceptable.”




                                                     23
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 24 of 55 PageID #: 2427




   5. “if a determination has not been made . . . by the time the end portion of the packet is
   received”


                                “if a determination has not been made . . .
                           by the time the end portion of the packet is received”

                                              ’482 Patent, Claims 1, 31
                                                ’784 Patent, Claim 1

   Plaintiff’s Proposed Construction                           Defendant’s Proposed Construction

   ’482 Patent, Claim 1:                                       “if a determination has not been made by the
       “if a determination has not been made as to             time the last bit of the packet has been received
   whether the packet is valid or invalid based on             at the external/first interface circuit/internet
   the plurality of checks by the time the end                 PHY”
   portion of the packet is received by the
   component that performs the step of                         In the alternative, indefinite.
   ‘selectively altering”2

   ’482 Patent, Claim 31:
        “if a determination has not been made by
   the programmable logic device as to whether
   the packet is valid or invalid based on the
   filtering criteria by the time the end portion of
   the packet is received by the programmable
   logic device”

   ’784 Patent, Claim 1:
       “if a determination has not been made by
   the filtering circuit as to whether the packet is
   valid or invalid based on the filtering criteria
   by the time the end portion of the packet is
   received by the filtering circuit”


   Dkt. No. 45-1 at 12; Dkt. No. 49 at 12–13; Dkt. No. 53 at 16; Dkt. No. 55-1 at 20.

            Shortly before the start of the July 27, 2021 hearing, the Court provided the parties with

   the following preliminary constructions:


   2
     “Plaintiff originally proposed: ‘if a determination has not been made as to whether the packet is valid or invalid
   based on the plurality of checks by the time the end portion of the packet is received.’ However, Plaintiff has
   proposed this alternative construction herein in order to help to clarify the disputed issues.” Dkt. No. 49 at 13 n.2.


                                                            24
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 25 of 55 PageID #: 2428




                           Term                                    Preliminary Construction

   “if a determination has not been made . . . by “if a determination has not been made . . . by
   the time the end portion of the packet is the time the last bit of the packet has been
   received”                                      received by the component that can selectively
                                                  alter the packet”
   (’482 Patent, Claim 1)

   “if a determination has not been made . . . by “if a determination has not been made . . . by
   the time the end portion of the packet is the time the last bit of the packet has been
   received”                                      received by the programmable logic device”

   (’482 Patent, Claim 31)

   “if a determination has not been made . . . by “if a determination has not been made . . . by
   the time the end portion of the packet is the time the last bit of the packet has been
   received”                                      received by the filtering circuit”

   (’784 Patent, Claim 1)


             (a) The Parties’ Positions

             Plaintiff argues:

             The parties’ dispute concerns identification of the component that “receives” the
             end portion of the packet for purposes of determining “by the time the end portion
             of the packet is received.” Plaintiff’s construction correctly recognizes that this
             component is the same component that “selectively [alters the packet] to be
             invalid.” Defendant’s construction improperly identifies this component as the
             external interface (i.e., the front-end component of the data protection system that
             receives the packet from the external network). This construction is contrary to
             the specification’s disclosed embodiments and likely renders the claims
             inoperable.

   Dkt. No. 49 at 13 (citation omitted). As to Defendant’s proposed construction, Plaintiff also

   argues:

             It is likely that Defendant’s construction is based on the patent’s use of
             “completely received” in the . . . disclosure associated with Figure 6. However, it
             would be incorrect to assume that the use of “completely received” relates to
             receipt by the external interface that receives packets from the external network
             (e.g., the front-end component of the system that receives data to be filtered from
             the Internet). Indeed, the Patents repeatedly refer to “receipt” by the component
             performing the selective alteration * * *

                                                     25
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 26 of 55 PageID #: 2429




   Id. at 18 (citations omitted).

           Defendant responds:

           [T]he limitation requires a determination to be made by the time[fn] the data
           protection system receives the entire packet, i.e., upon receiving the end of the
           packet (the last bit) at the “first interface circuit” (’784, cl. 1), which is also
           referred to in the specification as the “external PHY” (’482, cl. 1).

           [fn: The definition of “by the time” is “at the time: when.” See Ex. 8, Merriam
           Webster Definition.]”

   Dkt. No. 53 at 17. Defendant argues that “the ‘receiving’ is the receipt from the external

   network,” and “802 Systems’ construction changes that reference of ‘receiving’ from the

   ‘external network’/‘internet’ to receiving at a component that it is nowhere recited in the claim,

   thus rendering once clear claim language into something ambiguous.” Id. (citations omitted).

   Defendant urges that “[t]he claims are clear that the determination must be made by the time the

   ‘data protection system’ receives the end portion of the packet, which would be at the ‘first

   interface circuit,’ and not, as 802 proposes, when the ‘filtering circuit’ receives the end portion of

   the packet.” Id. at 18.

           Plaintiff replies that “[t]he Patents’ disclosure concerning ‘by the time the end portion of

   the packet is received’ is clearly linked to the component performing the selective alteration

   (e.g., the repeater core).”      Dkt. No. 54 at 4.     Plaintiff argues: “[n]otably missing from

   Defendant’s Response is any similar disclosure linking the disputed phrase to the components

   identified in Defendant’s construction (i.e., the ‘external/first interface circuit/internet PHY’).

   This is because the Patents do not associate the timing issue with this componentry.” Id.

   Plaintiff reiterates that “[f]or purposes of the disputed phrases, the relevant ‘receipt’ is by the

   componentry performing the selective alteration.” Id. at 5 (footnote omitted). Also, as to Claim

   1 of the ’784 Patent, “[t]he ‘data protection system’ referred to by Defendant is not an element of

                                                    26
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 27 of 55 PageID #: 2430




   the claim, but rather a part of a preamble which Defendant has never claimed to be limiting.” Id.

   Finally, Plaintiff argues that “Defendant has not explained why this phrase, which references a

   packet between both interface circuits, and discusses both receipt and transmission, somehow

   limits the ‘receiving’ of the packet to only the first interface circuit.” Id. at 6.

           At the July 27, 2021 hearing, Plaintiff argued that “end portion” is a known term and

   therefore should not be construed. Defendant responded that the specification refers to the “last

   bit,” and Defendant notes that the claims do not recite the “repeater core” that is disclosed in the

   specification. Defendant also noted that the physical interfaces are disclosed as being separate

   from the programmable logic device, such as shown in Figure 9 of the patents-in-suit.

           (b) Analysis

           As a threshold matter, both sides include the phrase “by the time” in their proposed

   constructions. Because the parties thus appear to have a mutual understanding of the phrase “by

   the time,” the Court need not construe that phrase.

           The parties disagree as to where the “packet is received.” That is, the parties dispute

   what is “receiving” the packet in the disputed term. Differing interpretations as to where the

   packet “is received” may have an impact on determining the relevant time for the “by the time”

   aspect of this claim limitation.

           The specification discloses, for example: “If a packet of data satisfies the criteria of the

   rules-based filtering performed within data protection system 1, which is executed in a manner to

   be completed by the time the entire packet has been received by data protection system 1, then it

   is allowed to pass to hub 6 as a valid packet.” ’482 Patent at 4:59–66; see id. at 8:6–12 (“Given

   that a filtering decision must be made in real time (before the last bit is received and forwarded

   to the applicable interfaces), the filter rules are evaluated in parallel by rules engines that possess



                                                      27
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 28 of 55 PageID #: 2431




   independent, direct access to the rules[.]”); see also id. at 7:22-26 (“As will be appreciated, while

   the packet pass/fail decision is being made in real time, and thus must be concluded by the time

   that the entire packet has been received, a large of number of filtering rules must be performed

   quickly and in parallel.”), 7:46–52, 8:55–58.

           Figure 2 provides context and is reproduced here3:




   3
    Figure 2 of the ’784 Patent appears to be a refined but substantively identical version of Figure 2 of the ’482
   Patent. Figure 2 of the ’784 Patent is reproduced here.


                                                         28
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 29 of 55 PageID #: 2432




             Plaintiff submits that the patents disclose waiting as long as possible for the

   determination. Plaintiff submits that “in the disclosure associated with Figure 2, the Patents

   indicate that the filtering results are returned to the repeater core such that the repeater core may

   modify the end portion of a packet in the event a filtering result is indeterminate” (Dkt. No. 49

   at 14):

             Repeater core 16 functions as an Ethernet repeater (as defined by the network
             protocols of the IEEE standard 802.3) and serves to receive packets from external
             PHY 14, reshape the electrical signals thereof, and transmit the packets to internal
             PHY 18, which is coupled to internal network 20. While the packet is being
             received, reshaped, and transmitted between PHYs 14 and 18, however, it is
             simultaneously being evaluated in parallel with filtering rules to determine if it
             should be allowed to pass as a valid packet . . . .

             ***

             [T]he results of filtering by packet type filters 26 and state rules filters 42 are
             provided to [results] aggregator 24 by the time that the entire packet reaches
             repeater core 16, so that, based on the output of aggregator 24, the packet will
             either be allowed to pass as a valid packet or will be failed and junked as a
             suspect (or otherwise invalidated) packet.

             * * * What is important is that packet type filtering is performed by filters 26 in
             the shortest time interval possible and in parallel with the packet data being
             received and transmitted to internal PHY 18, so that a pass/fail determination may
             be made prior to the time when the entire packet has been received by repeater
             core 16.

             State rules filters 42 receive packet characteristics data from logic 22 and . . .
             executes a plurality of rules under the control of rules controller 28 . . . so that a
             desired set of filtering decisions are promptly made and a pass/fail determination
             occurs before the entire packet has been received by repeater core 16. * * *

             * * * The results from packet type filter 26 and rules controller 28 are combined
             into one result via aggregator 24: pass or fail. If a decision is not reached before
             the end of the packet is transmitted, then in preferred embodiments the packet will
             be processed as an invalid packet and junked.

   ’482 Patent at 5:64–6:5, 6:36–7:65.

             Plaintiff also refers to Figure 4, which is reproduced here:



                                                      29
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 30 of 55 PageID #: 2433




   Referring to Figure 4, the specification discloses:

          Result aggregator 24 provides one or more signals to the logic of block 60 at a
          time early enough so that a Frame Check Sequence (FCS) character may be
          altered to effectively invalidate the packet. Therefore, prior to complete
          forwarding of the packet, the filtering decision is made and the FCS character is
          either altered in order to ensure that it is corrupted, if the packet is to be junked, or
          forwarded unchanged, if the packet is to be passed.




                                                     30
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 31 of 55 PageID #: 2434




   Id. at 11:38–50; see id. at 11:50–59; see also id. at 14:10–24 (“if the completion signal is not

   generated by the time that the packet has been completely received, then the packet is junked”).

          Claim 1 of the ’482 Patent, for example, recites (emphasis added):

          1. A method for communicating data between an external computing system and
          an internal computing system over a packet-based network, wherein data is
          transmitted and received in the form of a plurality of packets, the method
          comprising the steps of:
                  receiving a packet from the external computing system over the network,
          the packet having at least a first portion and an end portion, and transmitting the
          packet to the internal computing system;
                  in parallel with the step of receiving and transmitting the packet,
          determining characteristics of the packet from the first portion;
                  in parallel with the step of receiving and transmitting the packet,
          performing a plurality of checks on the packet, wherein at least certain of the
          plurality of checks are performing in parallel with other of the plurality of checks;
                  in parallel with the step of receiving and transmitting the packet,
          determining if the packet should be a valid packet or an invalid packet based on
          the plurality of checks; and
                  after receiving the end portion of the packet, selectively altering the end
          portion of the packet based on whether the packet has been determined to be a
          valid packet or an invalid packet, wherein the packet is selectively altered to be
          invalid if it was determined that the packet should be an invalid packet, wherein
          the packet is selectively altered to be invalid if a determination has not been made
          as to whether the packet is valid or invalid by the time the end portion of the
          packet is received.

          At first blush, where the disputed term recites “is received,” the disputed term perhaps

   could be read as referring to the earlier step of “receiving a packet from the external computing

   system over the network.” Cf. Haemonetics Corp. v. Baxter Healthcare Corp., 607 F.3d 776,

   781–82 (Fed. Cir. 2010) (as to claim reciting “[a] centrifugal unit comprising a centrifugal

   component,” noting as to a subsequent limitation that “[t]he claim then further recites, not the

   centrifugal component and not a centrifugal unit, but “the centrifugal unit”).         Also, as to

   Figure 1A, the specification refers not to any particular component within the device but rather to

   “by the time the entire packet has been received by data protection system 1.” ’482 Patent at

   4:59–66 (emphasis added)

                                                   31
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 32 of 55 PageID #: 2435




          But in light of the other disclosures in the specification, such as cited above, the recital of

   “is received” refers to what is “selectively altering.” Defendant’s proposal of focusing on the

   receiving by the front-end external interface is discouraged by disclosures in which a

   determination completion signal is sent to components that pass along the packet. See ’482

   Patent at 5:64–6:5, 6:36–7:65 (quoted above); see also id. at 8:6–12 (“Given that a filtering

   decision must be made in real time (before the last bit is received and forwarded to the

   applicable interfaces), the filter rules are evaluated in parallel by rules engines that possess

   independent, direct access to the rules set . . . .”) (emphasis added); id. at 7:22–26 (“As will be

   appreciated, while the packet pass/fail decision is being made in real time, and thus must be

   concluded by the time that the entire packet has been received, a large of number of filtering

   rules must be performed quickly and in parallel.”), 7:46–52, 8:55–9:31, 15:19–28, 17:44–50

   (“PLD 162 provides logic/hardware based, parallel filtering rules logic/engines, which make a

   decision about whether the packet should be allowed to pass or fail prior to the time that the

   packet is passed on by the repeater core portion of PLD 162 (as described elsewhere herein).”).

          Claim 31 of the ’482 Patent likewise recites (emphasis added):

          31. A system for filtering packets of data between at least an external network
          and an internal network, wherein data is transmitted and received in the form of a
          plurality of packets, comprising:
                   a first interface circuit for coupling data packets to and from the external
          network;
                   a second interface circuit for coupling data packets to and from the
          internal network;
                   a programmable logic device coupled between the first interface circuit
          and the second interface circuit;
                   wherein, as a packet is being received and transmitted between the first
          and second interface circuits, the packet is simultaneously subjected to a plurality
          of filtering criteria by the programmable logic device, wherein an end portion of
          the packet is selectively altered by the programmable logic device based on the
          filtering criteria, wherein the packet is selectively altered to be invalid if a
          determination has not been made as to whether the packet is valid or invalid by
          the time the end portion of the packet is received.

                                                    32
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 33 of 55 PageID #: 2436




            Here, a natural reading of the claim in light of the above-cited disclosures in the

   specification is that “is received” refers to the programmable logic device. The same analysis

   applies to Claim 1 of the ’784 Patent, which recites “a filtering circuit coupled between the first

   interface circuit and the second interface circuit” and “wherein an end portion of the packet is

   selectively altered by the filtering circuit based on the filtering criteria, wherein the packet is

   selectively altered to be invalid if a determination has not been made as to whether the packet is

   valid or invalid by the time the end portion of the packet is received.”

            As to the constituent phrase “end portion of the packet,” the specification discloses for

   example that “a filtering decision is made between the time the first bit is received on the

   incoming port and the time the last bit is transmitted on the outgoing links (’482 Patent at 2:41–

   59 (emphasis added)), and “some construction of the disputed claim language will assist the jury

   to understand the claims.” TQP Dev., LLC v. Merrill Lynch & Co., No. 2:08-CV-471-WCB,

   2012 WL 1940849, at *2 (E.D. Tex. May 29, 2012) (Bryson, J., sitting by designation).

            Finally, to whatever extent Defendant maintains its assertion of indefiniteness (see Dkt.

   No. 55-1 at 20), Defendant does not meet its burden to prove indefiniteness.

            The Court therefore hereby construes the disputed terms as set forth in the following

   chart:

                         Term                                           Construction

   “if a determination has not been made . . . by “if a determination has not been made . . .
   the time the end portion of the packet is by the time the last bit of the packet has
   received”                                      been received by the component that can
                                                  selectively alter the packet”
   (’482 Patent, Claim 1)




                                                    33
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 34 of 55 PageID #: 2437




   “if a determination has not been made . . . by “if a determination has not been made . . .
   the time the end portion of the packet is by the time the last bit of the packet has
   received”                                      been received by the programmable logic
                                                  device”
   (’482 Patent, Claim 31)

   “if a determination has not been made . . . by “if a determination has not been made . . .
   the time the end portion of the packet is by the time the last bit of the packet has
   received”                                      been received by the filtering circuit”

   (’784 Patent, Claim 1)




                                              34
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 35 of 55 PageID #: 2438




   6. “wherein the packet is selectively altered to be invalid if a determination has not been
   made as to whether the packet is valid or invalid by the time the end portion of the packet
   is received”


   “wherein the packet is selectively altered to be invalid if a determination has not been made
     as to whether the packet is valid or invalid by the time the end portion of the packet is
                                             received”

                                              ’482 Patent, Claims 1, 31
                                                ’784 Patent, Claim 1

   Plaintiff’s Proposed Construction                           Defendant’s Proposed Construction

   ’482 Patent, Claim 1:                                       See above constructions for “the packet is
       “wherein the packet is selectively altered to           selectively altered to be invalid” and “if a
   be invalid if a determination has not been made             determination has not been made . . . by the
   as to whether the packet is valid or invalid                time the end portion of the packet is received”
   based on the plurality of checks by the time the
   end portion of the packet is received by the
   component that performs the step of
   ‘selectively altering’”4

   ’482 Patent, Claim 31:
       “wherein the packet is selectively altered to
   be invalid by the programmable logic device if
   a determination has not been made by the
   programmable logic device as to whether the
   packet is valid or invalid based on the filtering
   criteria by the time the end portion of the
   packet is received by the programmable logic
   device”

   ’784 Patent, Claim 1:
        “wherein the packet is selectively altered to
   be invalid by the filtering circuit if a
   determination has not been made by the
   filtering circuit as to whether the packet is
   valid or invalid based on the filtering criteria
   by the time the end portion of the packet is
   received by the filtering circuit”


   4
     “Plaintiff originally proposed: ‘wherein the packet is selectively altered to be invalid if a determination has not
   been made as to whether the packet is valid or invalid based on the plurality of checks by the time the end portion of
   the packet is received.’ However, Plaintiff has proposed this alternative construction herein in order to help to
   clarify the disputed issues.” Dkt. No. 49 at 21 n.3.


                                                            35
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 36 of 55 PageID #: 2439




   Dkt. No. 45-1 at 14–15; Dkt. No. 49 at 20–21; Dkt. No. 55-1 at 24–25.

          Shortly before the start of the July 27, 2021 hearing, the Court provided the parties with

   the following preliminary construction: “Plain meaning (apart from the constructions of

   constituent terms).”

          (a) The Parties’ Positions

          Plaintiff submits that this term mostly presents the same issues as the “if a determination

   has not been made” term (addressed above), and Plaintiff argues that “[t]he only remaining issue

   concerns clarifications with respect to Claim 31 of the ’482 Patent and Claim 1 of the ’784

   Patent.” Dkt. No. 49 at 21. Plaintiff argues that in Claim 31 of the ’482 Patent, “the previous

   ‘wherein’ clause already makes clear that the ‘programmable logic device’ is responsible for

   performing the ‘selectively altering.’” Id. Likewise, as to Claim 1 of the ’784 Patent, Plaintiff

   argues that “the previous ‘wherein’ clause already makes clear that the ‘filtering circuit’ is

   responsible for performing the ‘selectively altering.’” Id. at 21–22.

          Defendant responds that this term presents substantially the same dispute as the “if a

   determination has not been made . . .” term. Dkt. No. 53 at 20–21.

          Plaintiff’s reply brief does not address this term. See Dkt. No. 54.

          At the July 27, 2021 hearing, the parties presented no oral argument on this term apart

   from the arguments presented as to constituent terms addressed above.

          (b) Analysis

          The disputes regarding this disputed term are essentially the same as the disputes

   addressed separately, above, as to the terms “the packet is selectively altered to be invalid” and

   “if a determination has not been made . . . by the time the end portion of the packet is received.”




                                                   36
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 37 of 55 PageID #: 2440




            The Court therefore hereby construes “wherein the packet is selectively altered to be

   invalid if a determination has not been made as to whether the packet is valid or invalid by

   the time the end portion of the packet is received” to have its plain meaning (apart from the

   constructions of constituent terms).

   7. “as [a / the] packet is being received and transmitted between the first and second
   interface circuits” and “while the packet is being received and transmitted between the
   first and second interface circuits”


              “as [a / the] packet is being received and transmitted between the first and
                                         second interface circuits”

               “while the packet is being received and transmitted between the first and
                                       second interface circuits”5

                                              ’482 Patent, Claims 31, 33
                                                ’784 Patent, Claim 1, 3

   Plaintiff’s Proposed Construction                           Defendant’s Proposed Construction

   Plain and ordinary meaning.                                 “while receiving and transmitting the packet at
                                                               the same time at the first interface circuit”


   Dkt. No. 45-1 at 15–16; Dkt. No. 49 at 22; Dkt. No. 53 at 21; Dkt. No. 55-1 at 29.

            Shortly before the start of the July 27, 2021 hearing, the Court provided the parties with

   the following preliminary construction: “while simultaneously receiving and transmitting the

   packet between the first and second interface circuits.”




   5
     “Cisco originally proposed construing: ‘as [a / the] packet is being received and transmitted’ / ‘while the packet is
   being received and transmitted.’ However, Cisco has proposed this alternative term, which expands the claim
   language slightly, to address 802 Systems’ argument regarding grammar and reduce the disputed issues between the
   parties. 802 Systems has similarly changed their claim term for construction with respect to Terms 5 and 6.” Dkt.
   No. 53 at 21 n.3.


                                                            37
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 38 of 55 PageID #: 2441




           (a) The Parties’ Positions

           Plaintiff argues that “[w]hen read in the context of the claims, the meaning is clear and

   does not require a construction,” and “[t]he Court should reject Defendant’s construction because

   it does not account for the context in which the disputed phrase appears and is in fact

   inconsistent with the Claims.” Dkt. No. 49 at 22. Plaintiff also argues:

           To the extent Defendant’s construction is intended to convey that the filtering
           takes place as the packet passes through the first interface, Defendant’s proposal
           contradicts common sense and [sic] as well as the Patents’ disclosure.
           Specifically, a packet has a definite beginning and a definite end. There may be
           times where the packet passes from the first interface to the second interface
           where the first bit of the packet has passed the first interface circuit but not yet
           reached the structure that performs filtering (e.g., the filtering circuit). Thus, it
           may not even [be] possible to perform filtering at the point in time when the first
           part of the packet crosses the first interface circuit.

   Id. at 24.

           Defendant responds that Plaintiff’s interpretation “rewrites the claim in an attempt to

   encompass situations where the packet is received by the first interface circuit, transmitted out of

   the first interface circuit, and buffered, or stopped, between the two interface circuits while the

   packet is subjected to filtering criteria . . . .” Dkt. No. 53 at 21. Defendant argues that this

   interpretation by Plaintiff “directly contradicts the claim language, the specifications, and file

   histories of the Asserted Patents.” Id. at 22.

           Plaintiff replies that “[t]he full context of the disputed claims conclusively rebuts

   Defendant’s construction,” and “[t]he claim language at issue clearly refers to filtering by a

   programmable logic device / filtering circuit coupled between both circuits, where the filtering

   occurs as the packet passes between the first and second interface circuits.” Dkt. No. 54 at 6–7

   (citation omitted).     Plaintiff also argues that the specification undercuts Defendant’s

   interpretation. See id. at 7–8.



                                                    38
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 39 of 55 PageID #: 2442




          At the July 27, 2021 hearing, Plaintiff acknowledged that the filtering operations for a

   packet occur while the packet is moving between the first interface and the second interface.

          (b) Analysis

          Claim 1 of the ’784 Patent, for example, recites (emphasis added):

          1. A data protection system for filtering packets between at least an internet
          network and an internal network, wherein data is transmitted and received in the
          form of a plurality of packets, comprising:
                  a first interface circuit for coupling packets to and from the internet
          network;
                  a second interface circuit for coupling packets to and from the internal
          network;
                  a filtering circuit coupled between the first interface circuit and the second
          interface circuit;
                  wherein, as a packet is being received and transmitted between the first
          and second interface circuits, the packet is simultaneously subjected to one or
          more filtering criteria by the filtering circuit, wherein an end portion of the packet
          is selectively altered by the filtering circuit based on the filtering criteria, wherein
          the packet is selectively altered to be invalid if a determination has not been made
          as to whether the packet is valid or invalid by the time the end portion of the
          packet is received.

          This claim thus recites that “filtering” is completed (or it is determined that “a

   determination has not been made”) before the packet is fully received, and the recital of

   “received and transmitted” indicates that receiving and transmitting occur at the same time.

          Plaintiff emphasizes the claim language reciting “as a packet is being received and

   transmitted between the first and second interface circuits.” The word “between” indicates that

   the packet can move in either direction. That is, the packet could be received at the first interface

   and transmitted to the second interface, or the packet could be received at the second interface

   and transmitted to the first interface.         Plaintiff’s reliance on disclosures regarding a

   programmable logic device between the first interface circuit and the second interface circuit is

   unavailing. The phrase “received and transmitted” refers to receiving and transmitting at the

   same time.

                                                    39
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 40 of 55 PageID #: 2443




          Plaintiff also argues that “[t]here may be times where the packet passes from the first

   interface to the second interface where the first bit of the packet has passed the first interface

   circuit but not yet reached the structure that performs filtering (e.g., the filtering circuit).” This

   argument is unavailing because the claims do not necessarily require that filtering must be

   occurring at all times that “a packet is being received and transmitted.” What is required,

   however, and what Plaintiff’s interpretation might not require, is that the recited filtering must

   occur during the receiving and transmitting. Claim construction is appropriate to resolve the

   dispute in this regard.

          The specification is consistent with the Court’s interpretation, disclosing for example that

   “packet data reception, filtering, and transmission are conducted simultaneously.” ’482 Patent at

   3:23–25 (emphasis added). The specification further discloses:

          In accordance with the present invention, as the data of a packet comes in from
          one link (port), the packet’s electrical signal is reshaped and then transmitted
          down other links. During this process, however, a filtering decision is made
          between the time the first bit is received on the incoming port and the time the last
          bit is transmitted on the outgoing links. During this short interval, a substantial
          number of filtering rules or checks are performed, resulting in a determination as
          to whether the packet should or should not be invalidated by the time that the last
          bit is transmitted. To execute this task, the present invention performs multiple
          filtering decisions simultaneously: data is received; data is transmitted; and
          filtering rules are examined in parallel and in real time. For example, on a 100
          Mbit/sec Ethernet network, 4 bits are transmitted every 40 nano seconds (at a
          clock speed of 25 MHz). The present invention makes a filtering decision by
          performing the rules evaluations simultaneously at the hardware level, preferably
          with a programmable logic device.

   Id. at 2:41–59 (emphasis added); see id. at 1:8–12 (“data protection systems and methods for

   filtering packets, such as from the Internet, in real time and without packet buffering”), 4:53–59

   (“The packets are transmitted to data protection system 1, which analyzes the packets in ‘real

   time’ and without buffering of the packets, while at the same time beginning the process of

   transmitting the packet to the internal network(s)[.]”), 6:43–63 (“What is important is that packet

                                                    40
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 41 of 55 PageID #: 2444




   type filtering is performed by filters 26 in the shortest time interval possible and in parallel with

   the packet data being received and transmitted to internal PHY 18, so that a pass/fail

   determination may be made prior to the time when the entire packet has been received by

   repeater core 16.”).

          The specification likewise further discloses as follows regarding the need to “transmit

   data while receiving data”:

          [T]he data protection system cannot make a decision about a packet before
          forwarding the nibbles on the non-receiving interfaces since this may result in an
          inoperable Ethernet network. If the system is enabled to filter a packet, it must
          still transmit data while receiving data to ensure the Ethernet network functions
          correctly and efficiently.

   ’482 Patent at 11:54–59. Thus, for example, transmission is occurring out of the first interface

   circuit toward the second interface circuit while transmission is also occurring out of the first

   interface circuit toward the filtering circuits.       At the July 27, 2021 hearing, Plaintiff

   acknowledged that filtering of a packet occurs while the packet is moving between the first

   interface and the second interface.

          The prosecution history is also consistent with this interpretation, the patentee having

   stated that “as a packet is received and transmitted, it in parallel is analyzed to determine whether

   it should be selectively altered so as to be invalidated,” and the patentee distinguished a cited

   reference that contemplated receiving one or a plurality of entire ATM cells/packets in order to

   make filtering decisions. Dkt. No. 53-6 at 58–59, June 28, 2004 Amendment.

          Finally, at the July 29, 2021 hearing, the parties agreed that there may be some

   transmission of a packet that occurs after all receiving is completed for that packet. This does

   not undermine interpreting the disputed term such that the receiving and transmitting must occur

   at the same time, however, because the disputed term relates to what must occur “as a packet is



                                                    41
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 42 of 55 PageID #: 2445




   being received and transmitted between the first and second interface circuits” for this claim

   limitation to be satisfied. That is, the Court’s construction does not amount to a distinct claim

   limitation requiring that receiving must always be occurring when transmitting is occurring (and

   vice versa). Rather, the claim limitation here at issue requires that the recited filtering of a

   packet occurs while the packet is both being received and being transmitted.

           With this understanding, the Court hereby construes “as [a / the] packet is being

   received and transmitted between the first and second interface circuits” and “while the

   packet is being received and transmitted between the first and second interface circuits” to

   have their plain meaning.

   8. “in parallel with the step of receiving and transmitting the packet,” “in parallel with the
   receiving and transmitting of the packet,” and “in parallel with the packet being received
   and transmitted between the first and second interface circuits”


                  “in parallel with the step of receiving and transmitting the packet”

                    “in parallel with the receiving and transmitting of the packet”

         “in parallel with the packet being received and transmitted between the first and
                                     second interface circuits”6

                                         ’482 Patent, Claims 1, 11, 40
                                            ’784 Patent, Claim 16

   Plaintiff’s Proposed Construction                       Defendant’s Proposed Construction

   Plain and ordinary meaning.                             “while receiving and transmitting the packet at
                                                           the same time at the external/internet PHY
                                                           interface”


   Dkt. No. 45-1 at 18; Dkt. No. 49 at 24; Dkt. No. 53 at 25; Dkt. No. 55-1 at 33.

   6
     “Cisco originally proposed construing: ‘in parallel with the packet being received and transmitted.’ However,
   Cisco has proposed this alternative term, which expands the claim language slightly, to address 802 Systems’
   argument regarding grammar and reduce the disputed issues between the parties. 802 Systems has similarly
   changed their claim term for construction with respect to Terms 5 and 6.” (Dkt. No. 53 at 25 n.4.)


                                                         42
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 43 of 55 PageID #: 2446




           Shortly before the start of the July 27, 2021 hearing, the Court provided the parties with

   the following preliminary construction: “Plain meaning (Expressly reject Defendant’s proposal

   of ‘at the external/internet PHY interface’).”

           (a) The Parties’ Positions

           Plaintiff argues that “[w]hen read in the context of the claims, the meaning is clear and

   does not require a construction,” and “[t]he Court should reject Defendant’s construction because

   it is inconsistent with intrinsic record.” Dkt. No. 49 at 24. Plaintiff argues:

           Defendant proposes construing that [sic] the disputed language as “while
           receiving and transmitting the packet at the same time at the external/internet
           PHY interface.” But this construction is contrary to the plain language of the
           claim, which makes clear that the “receiving” relates to “receiving a packet from
           the external computing system” (e.g., at the first interface that connects to an
           external network, such as the internet) and the “transmitting” relates to
           “transmitting the packet to the internal computing system.” In other words, the
           “in parallel” relates to the time period the packets are passing through the system.
           The phrase “in parallel” does not relate to “at the same time at the
           external/internet PHY interface.”

   Id. at 25.

           Defendant responds that these disputed terms present substantially the same issues as the

   “. . . packet is being received and transmitted . . .” terms, which are addressed above. Dkt.

   No. 53 at 25. Defendant also argues that “[t]he additional ‘in parallel’ language further supports

   Cisco’s construction that the receiving and transmitting must occur ‘at the same time’ at the first

   interface circuit / external PHY interface / internet PHY interface.” Id.

           Plaintiff’s reply brief does not address these terms. See Dkt. No. 54.

           At the July 27, 2021 hearing, Defendant reiterated that the packet cannot be “buffered” or

   otherwise stopped and held. Plaintiff responded that “parallel” is simply not serial, and the

   recited actions need not start and end at the same time.




                                                    43
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 44 of 55 PageID #: 2447




          (b) Analysis

          For the same reasons as for the terms “as [a / the] packet is being received and

   transmitted between the first and second interface circuits” and “while the packet is being

   received and transmitted between the first and second interface circuits,” which are discussed

   above, the present disputed terms require that the recited filtering of a packet occurs while the

   packet is both being received and being transmitted.

          With that understanding, the Court hereby construes “in parallel with the step of

   receiving and transmitting the packet,” “in parallel with the receiving and transmitting of

   the packet,” and “in parallel with the packet being received and transmitted between the

   first and second interface circuits” to have their plain meaning.

   9. “stateful”


                                              “stateful”

                                     ’482 Patent, Claims 34–38, 61
                                    ’784 Patent, Claims 4–7, 13–14

   Plaintiff’s Proposed Construction                 Defendant’s Proposed Construction

   “stateful,” in the context of a “stateful filter Plain meaning
   portion,” “stateful filtering criterion,” “stateful
   filtering criteria,” or “stateful filtering,” relates
   to filtering based on characteristics of the
   packet being examined and communication
   state information relating to past network
   activity


   Dkt. No. 45-1 at 20–21; Dkt. No. 49 at 26; Dkt. No. 53 at 25; Dkt. No. 55-1 at 36.

          Shortly before the start of the July 27, 2021 hearing, the Court provided the parties with

   the following preliminary construction: “using information relating to past network activity.”




                                                  44
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 45 of 55 PageID #: 2448




           (a) The Parties’ Positions

           Plaintiff argues that “‘[s]tateful filtering’ is unequivocally linked to the concept of

   filtering packets using previous network activity.” Dkt. No. 49 at 26 (citing ’784 Patent at 2:28–

   34). Plaintiff also cites disclosures regarding Figures 2, 6, and 8 as being consistent with

   Plaintiff’s interpretation. See Dkt. No. 49 at 26–28.

           Defendant responds that “[r]ather than construe ‘stateful’ (the agreed upon claim term),

   802 Systems attempts to construe various larger phrases that relate to filtering, and as a result

   they propose a construction that does not define stateful, but rather, confusingly combines both

   stateful and non-stateful activity, while still excluding other stateful activity in the specification.”

   Dkt. No. 53 at 26. “Cisco proposes plain meaning, because the meaning of stateful is well-

   known to a person of skill in the art, as disclosed in the specification, and defined in 802

   Systems’ own extrinsic evidence.” Id. “Lastly,” Defendant argues, “802 Systems’ proposed

   construction for the ‘stateful filtering’ terms uses the words ‘state’ and ‘filtering’––the very

   terms it seeks to construe–– and is therefore completely unhelpful for the fact finder.” Id. at 27.

           Plaintiff replies:

           [Plaintiff’s proposal] is consistent with the embodiments cited in the Opening
           Brief, whereby stateful filtering compares characteristics of a current packet to
           state information relating to past network activity. See Opening Brief, 26–27.
           This is in contrast to non-stateful filtering, which utilizes only characteristics of a
           packet. Thus, the proper construction must note that stateful filtering utilizes both
           characteristics of a packet and communication state information.

   Dkt. No. 54 at 9.

           At the July 27, 2021 hearing, Defendant cited disclosure in the specification regarding a

   physical switch “state.” See ’482 Patent at 12:8–18. Plaintiff responded that “stateful” is a term

   of art in the context of computers and communication protocols, and Plaintiff also noted that




                                                     45
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 46 of 55 PageID #: 2449




   dependent Claim 42 expressly recites filtering criteria based on the state of one or more physical

   switches.

           (b) Analysis

           Claims 3 and 4 of the ’784 Patent, for example, recite (emphasis added):

           3. The system of claim 1, wherein the filtering circuit includes at least first logic
           for determining characteristics of the packet being received and transmitted
           between the first and second interface circuits and at least a filter portion that
           subjects the packet to the plurality of filtering criteria while the packet is being
           received and transmitted between the first and second interface circuits.

           4. The system of claim 3, wherein the filter portion includes at least a stateful
           filter portion and a non-stateful filter portion.

   As another example, Claims 34 and 35 of the ’482 Patent recite:

           34. The system of claim 33, wherein the filter portion includes at least a stateful
           filter portion and a non-stateful filter portion.

           35. The system of claim 34, wherein the stateful filter portion subjects the packet
           to one or more stateful filtering criterion and the non-stateful filter portion
           subjects the packet to one or more non-stateful filtering criterion.

           Defendant submits evidence that “stateful” involves previous states or history. See Dkt.

   No. 53-15, Newton’s Telecom Dictionary (23d ed. 2007) (“stateful”: “Protocols that maintain

   information about a user’s session. FTP is a stateful protocol. Stateless is the opposite.”); id.,

   New Penguin Dictionary of Computing 469 (2001), (“stateful”: “The opposite of stateless. Said

   of a computer program or a communications protocol that retains some memory of its previous

   states or history”).

           The ’784 Patent, for example, refers to a stateful packet filter as using packet data and

   previous network activity:

           A packet filter is a device that examines network packet headers and related
           information, and determines whether the packet is allowed into or out of a
           network. A stateful packet filter, however, extends this concept to include packet



                                                    46
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 47 of 55 PageID #: 2450




          data and previous network activity in order to make more intelligent decisions
          about whether a packet should be allowed into or out of the network.

   ’784 Patent at 2:28–34. Plaintiff submits that examples of past network activity disclosed in the

   specification include source and destination IP addresses for established connections as well as

   port utilization. See id. at 7:4–10, 13:48–56.

          Plaintiff also cites disclosure that “state rules filters 42” make packet filtering decisions

   based on the characteristics of the packet being examined as well as communication state

   information relating to past network activity:

          State rules filters 42 receive packet characteristics data from logic 22 and, based
          on this data as well as cached/stored connection and communication state
          information, executes a plurality of rules under the control of rules controller 28,
          preferably using a plurality of rules engines 36-1 to 36-N, so that a desired set of
          filtering decisions are promptly made and a pass/fail determination occurs before
          the entire packet has been received by repeater core 16. State rules filters 42
          preserve a cache of information 30 about past network activity (such as IP
          addresses for established connections, port utilization, and the like), which is used
          to maintain network connection state information about which hosts have been
          exchanging packets and what types of packets they have exchanged, etc. Rules
          controller 28 preferably accesses rules map table 32 based on packet
          characteristics information, which returns rules dispatch information to rules
          controller 28. Thus, based on the connection state information stored in
          connection cache 30 and the characteristics of the packet being examined, rules
          controller 28 initiates filtering rules via a plurality of rules engines 36-1 to 36-N
          that simultaneously apply the desired set of filtering rules in parallel.

   Id. at 6:64–7:17 (emphasis added).

          Defendant emphasizes that the claims demonstrate a distinction between “stateful” filter

   portions and “non-stateful” filter portions. For example, Claim 34 of the ’482 patent recites a

   filter portion which includes “a stateful filter portion” and a “non-stateful filter portion.”

   Claim 35 further recites that “the stateful filter portion subjects the packet to one or more stateful

   filtering criterion,” and that “the non-stateful filter portion subjects the packet to one or more

   non-stateful filtering criterion.” Defendant argues that Plaintiff’s interpretation of “stateful”



                                                    47
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 48 of 55 PageID #: 2451




   would render the “non-stateful” filter portion superfluous, and a construction that renders a

   limitation superfluous is generally disfavored. See, e.g., Mformation Techs., Inc. v. Research in

   Motion Ltd., 764 F.3d 1392, 1399 (Fed. Cir. 2014) (favoring construction that does not render

   another limitation superfluous).

           On balance, referring to “past network activity” is most consistent with the above-

   discussed evidence, and other claim language addresses the application of this to the recited

   filtering.

           Finally, to whatever extent Defendant is interpreting “stateful” as potentially referring to

   the “‘state’ of a physical switch” (Dkt. No. 53 at 26 (citing ’482 Patent at 8:52–55)), the present

   position of a physical switch would not be a “previous state[] or history.” Dkt. No. 53-16, New

   Penguin Dictionary of Computing 469 (2001).             Although the specification refers to “state

   registers” (see, e.g., ’784 Patent at 16:4–17:11), the Court hereby expressly rejects Defendant’s

   interpretation that “stateful” refers to using the current position of a physical switch,.

           With that understanding, the Court hereby construes “stateful” to mean “using

   information relating to past network activity.”

   10. “valid” and “invalid”


                                                   “valid”

                                      ’482 Patent, Claims 1, 2, 3, 31, 32
                                           ’784 Patent, Claims 1, 2

   Plaintiff’s Proposed Construction                    Defendant’s Proposed Construction

   Plain and ordinary meaning.                          “a packet that has passed all of the
                                                        checks/filtering criteria and whose end portion
                                                        will not be selectively altered”




                                                      48
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 49 of 55 PageID #: 2452




                                                “invalid”

                              ’482 Patent, Claims 1, 2, 4, 31, 32, 37, 39, 40
                                    ’784 Patent, Claims 1, 2, 13, 15

   Plaintiff’s Proposed Construction                   Defendant’s Proposed Construction

   Plain and ordinary meaning.                         “a packet that has failed one or more checks/
                                                       filtering criteria and whose end portion will be
                                                       selectively altered”


   Dkt. No. 45-1 at 23, 25–26; Dkt. No. 49 at 28; Dkt. No. 53 at 28, 30; Dkt. No. 55-1 at 39, 45.

           Shortly before the start of the July 27, 2021 hearing, the Court provided the parties with

   the following preliminary construction for both of these terms: “Plain meaning.”

           (a) The Parties’ Positions

           Plaintiff argues that “[t]he Patents use the terms ‘valid’ and ‘invalid’ consistent with their

   plain and ordinary meaning,” and “the Claims themselves provide more than ample context for

   the terms’ usage. Dkt. No. 49 at 28. Plaintiff also argues:

           While certain aspects of the Defendant’s proposed constructions are consistent
           with the terms’ usage in the asserted claims, other aspects are not. In particular,
           Defendant’s construction of “invalid” improperly links a packet’s invalidity to
           “fail[ing] one or more checks/filtering criteria.” This aspect of Defendant’s
           construction ignores that a packet may be “selectively altered to be invalid if a
           determination has not been made as to whether the packet is valid or invalid by
           the time the end portion of the packet is received.” See [’784 Patent], Claim 1. In
           other words, an “invalid” packet is not necessarily one that “failed one or more
           checks/ filtering criteria” (Defendant’s construction).

   Id. at 29.

           Defendant responds that construction is necessary because it is unclear “what a POSITA

   [(person of ordinary skill in the art)] would have understood the term ‘valid’ to mean in the

   context of the claim at the time of the invention.” Dkt. No. 53 at 28. Defendant argues that “802

   Systems provides no explanation of why Defendant’s construction of ‘invalid’ is incorrect, and

                                                    49
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 50 of 55 PageID #: 2453




   identifies nothing about Defendant’s construction that is inconsistent with the meaning of that

   term in the claims or specification.” Id. (citing Dkt. No. 49 at 29). Defendant also argues that its

   proposal properly accounts for instances where no determination had been made by the time the

   end of the packet is received because “[t]his timing limitation regarding the end portion of the

   packet is a filtering criteria, and the failure to make an assessment by the time the end of the

   packet is received is a failed condition.” Dkt. No. 53 at 30 (citation omitted).

            Plaintiff replies that “[t]he Claims themselves provide more than ample context and there

   is no reason for the Court to construe these terms,” and “Defendant’s constructions for these

   terms create confusion.” Dkt. No. 54 at 10. Plaintiff submits that “Defendant introduces a future

   tense into their proposed constructions (i.e., ‘will be selectively altered’) that differs from the

   present tense of ‘is selectively altered’ and the past tense of ‘a determination has not been made

   as to whether the packet is valid or invalid” in the claim language.’” Id. Further, Plaintiff

   argues: “[I]t is not clear what Defendant means by ‘all of the . . . filtering criteria.’ This aspect

   of Defendant’s construction is narrower than the claim language ‘based on the filtering criteria.’”

   Id.

            At the July 27, 2021 hearing, the parties presented no oral arguments regarding these

   terms.

            (b) Analysis

            Claim 1 of the ’482 Patent, for example, recites (emphasis added):

            1. A method for communicating data between an external computing system and
            an internal computing system over a packet-based network, wherein data is
            transmitted and received in the form of a plurality of packets, the method
            comprising the steps of:
                    receiving a packet from the external computing system over the network,
            the packet having at least a first portion and an end portion, and transmitting the
            packet to the internal computing system;



                                                    50
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 51 of 55 PageID #: 2454




                  in parallel with the step of receiving and transmitting the packet,
          determining characteristics of the packet from the first portion;
                  in parallel with the step of receiving and transmitting the packet,
          performing a plurality of checks on the packet, wherein at least certain of the
          plurality of checks are performing in parallel with other of the plurality of checks;
                  in parallel with the step of receiving and transmitting the packet,
          determining if the packet should be a valid packet or an invalid packet based on
          the plurality of checks; and
                  after receiving the end portion of the packet, selectively altering the end
          portion of the packet based on whether the packet has been determined to be a
          valid packet or an invalid packet, wherein the packet is selectively altered to be
          invalid if it was determined that the packet should be an invalid packet, wherein
          the packet is selectively altered to be invalid if a determination has not been made
          as to whether the packet is valid or invalid by the time the end portion of the
          packet is received.

   As another example, Claim 1 of the ’784 Patent recites (emphasis added):

          1. A data protection system for filtering packets between at least an internet
          network and an internal network, wherein data is transmitted and received in the
          form of a plurality of packets, comprising:
                  a first interface circuit for coupling packets to and from the internet
          network;
                  a second interface circuit for coupling packets to and from the internal
          network;
                  a filtering circuit coupled between the first interface circuit and the second
          interface circuit;
                  wherein, as a packet is being received and transmitted between the first
          and second interface circuits, the packet is simultaneously subjected to one or
          more filtering criteria by the filtering circuit, wherein an end portion of the packet
          is selectively altered by the filtering circuit based on the filtering criteria, wherein
          the packet is selectively altered to be invalid if a determination has not been made
          as to whether the packet is valid or invalid by the time the end portion of the
          packet is received.

          The claims thus use the word “invalid” in two distinct but related contexts. In the recital

   of “wherein the packet is selectively altered to be invalid,” “invalid” appears to refer to a result

   of the “selectively alter[ing].” In the recital of “if a determination has not been made as to

   whether the packet is valid or invalid by the time the end portion of the packet is received,”

   “invalid” appears to refer to a determination that the packet will be selectively altered.




                                                    51
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 52 of 55 PageID #: 2455




          Reading these claims as a whole, the recital of “whether the packet is valid or invalid” is

   readily understandable as referring to whether, based on the filtering criteria, the packet should

   be altered so as to be invalid. In other words, the context provided by surrounding claim

   language demonstrates that the terms “valid” and “invalid” are being used to refer to the result of

   the “selectively altering.”

          The specification is consistent with this understanding. For example, the specification

   discloses:

          To determine whether the packet should be allowed to pass as a valid packet, the
          filters must implement rules in parallel preferably based on programmable logic
          and register one of two values: pass or fail. After the values are registered, the
          outcome is collected in result aggregator 24, which logically combines the results
          to determine if the packet should be allowed to pass as a valid packet or should be
          denied as an invalid one. If the packet is passed, then repeater core 16 continues
          to send correct bits. If the packet is failed, then it is junked.

   ’482 Patent at 9:22–31 (emphasis added); see id. at 4:59–5:4 (“it is allowed to pass to hub 6 as a

   valid packet”), 6:26–42. Defendant also notes similar statements during prosecution. See Dkt.

   No. 53-6 at 58, June 28, 2004 Amendment, (“as a packet is received and transmitted, it in

   parallel is analyzed to determine whether it should be selectively altered so as to be

   invalidated”).

          On balance, the meaning of “valid” and “invalid” is readily apparent from the context

   provided by surrounding claim language. Attempting to construe these terms would tend to

   confuse rather than clarify the scope of the claims. For example, Defendant’s proposal to

   construe “invalid” to mean “a packet that has failed one or more checks/ filtering criteria and

   whose end portion will be selectively altered” would introduce confusion where the above-

   reproduced claims recite “the packet is selectively altered to be invalid.” Whereas Defendant’s

   proposal might thus give rise to an inconsistency between “will be” and “is,” the finder of fact



                                                   52
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 53 of 55 PageID #: 2456




   can derive a better contextual understanding for each usage of “valid” or “invalid” based on the

   claim language itself.    The Court therefore need not address whether the so-called timing

   limitation (“if a determination has not been made . . . by the time the end portion of the packet is

   received) is one of the recited “filtering criteria” or instead is distinct from the filtering criteria

   (this is a potential dispute that arises only out of Defendant’s proposed construction).

          Finally, Defendant argues that “802 Systems’ construction leaves open the possibility that

   a packet can be ‘invalid’ for a reason wholly unrelated to the filtering criteria, which is

   inconsistent with both the claims and the specification.” (Dkt. No. 53 at 30.) Because these are

   “comprising” claims, the claims do not preclude some other mechanism for packets to be invalid.

   See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501 (Fed. Cir. 1997) (“‘Comprising’ is

   a term of art used in claim language which means that the named elements are essential, but

   other elements may be added and still form a construct within the scope of the claim.”).

          The Court therefore hereby expressly rejects Defendant’s proposed constructions, and no

   further construction is necessary. See U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568

   (Fed. Cir. 1997) (“Claim construction is a matter of resolution of disputed meanings and

   technical scope, to clarify and when necessary to explain what the patentee covered by the

   claims, for use in the determination of infringement.          It is not an obligatory exercise in

   redundancy.”); see also O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351,

   1362 (Fed. Cir. 2008) (“[D]istrict courts are not (and should not be) required to construe every

   limitation present in a patent’s asserted claims.”); Finjan, Inc. v. Secure Computing Corp., 626

   F.3d 1197, 1207 (Fed. Cir. 2010) (“Unlike O2 Micro, where the court failed to resolve the

   parties’ quarrel, the district court rejected Defendants’ construction.”); ActiveVideo Networks,

   Inc. v. Verizon Commcn’s, Inc., 694 F.3d 1312, 1326 (Fed. Cir. 2012); Summit 6, LLC v.



                                                     53
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 54 of 55 PageID #: 2457




      Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir. 2015); Bayer Healthcare LLC v.

      Baxalta Inc., 989 F.3d 964, 977–79 (Fed. Cir. 2021).

             The Court accordingly hereby construes “valid” and “invalid” to have their plain
  .
      meaning.

                                             V. CONCLUSION

             The Court adopts the constructions set forth in this opinion for the disputed terms of the

      patent-in-suit. The parties are ordered that they may not refer, directly or indirectly, to each

      other’s claim construction positions in the presence of the jury. Likewise, the parties are ordered

      to refrain from mentioning any portion of this opinion, other than the actual definitions adopted

      by the Court, in the presence of the jury. Any reference to claim construction proceedings is

      limited to informing the jury of the definitions adopted by the Court.
              SIGNED this 3rd day of January, 2012.
             SIGNED this 4th day of August, 2021.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE




                                                      54
Case 2:20-cv-00315-JRG-RSP Document 59 Filed 08/04/21 Page 55 of 55 PageID #: 2458




                                       APPENDIX A

                          Term                              Parties’ Agreement

   “characteristics of the packet” / “packet Plain and ordinary meaning
   characteristics”

   ’482 Patent, Claims 1, 33, 61
   ’784 Patent, Claims 3, 7

   “junked”                                   “to be junked” means “to have bits changed or
                                              data truncated, depending on the type of link,
   ’267 Patent, Claim 1                       in a manner such that the packet is corrupted or
                                              otherwise will be detected by the receiving
                                              computers as invalid or unacceptable, etc.”


   Dkt. No. 45 at 1.




                                            55
